DETAILED ACTION	
The present application, filed on or after March 16, 2013, is being examined under the first to file provisions of the AIA .

Response to Amendment
The amendment, filed 26 April 2022, has been entered.  Claims 1-4 and 6-10 remain pending in the application.  Claim 5 was canceled. 
Applicants’ amendment to claim 8 renders the objection to claim 8 (pg. 2 of the action) moot.  Accordingly, the objection to claim 8 has been withdraw.
With regard to Examiner’s claim interpretation (pg. 3-5 of the action) of the terms “the travel situation acquisition unit that acquires” and “the control unit that executes,” applicants’ have amended claim 9.  The amendments: (a) replaced the term “the travel situation ... “ with “a travel situation acquisition system comprising” (additional structure) “ a navigation system, a communication device, a camera, and a sensor; and (b) replaced the term “the control unit .... “ with “a controller configured to execute ... “.  Applicants’ amendments to claim 9 thus render the claim interpretation moot. Accordingly, the interpretations under 35 U.S.C. 112(f) have been withdrawn.
Applicants’ amendments to claims 1, 4, 6, 7, 9 and 10, in particular the amendments replaced the terms “history information” with “stored history information” in select locations, renders the 35 U.S.C. rejection of claims 1-4 and 6-9 (pg. 5 and 6 of the action) moot.  Accordingly, the 35 U.S.C. 112(b) rejection of claims 1-4 and 6-9 has been withdrawn.
Applicants’ amendment to claim 10 added the limitation, “the stored history information including a current host vehicle position and information concerning a current status of surroundings or driver operations, and the stored history information being classified based on whether the sailing control was canceled due to the current status of surroundings or driver operations.”  With respect to Applicants’ arguments (pgs. 8-10 of the rely), the Examiner agrees that Miura alone does not teach the newly-amended limitations, though the claim does necessitate the considerations of a new ground of rejection.  Upon further consideration, a new ground of rejection of claim 10 is made in view of Miura and Glora under 35 U.S.C. 103, as discussed below.
Additional searches were conducted, but no additional art was found with regard to independent claims 1 and 9.  Accordingly claims 1 and 9 are allowed, as are claims 2-4 and 6-8, which depend upon independent claim 1, as discussed below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/0315991 to Miura et. al (hereafter Miura) in view of German Patent Publication Number DE102017204224 to Glora et al. (hereafter Glora).
As per claim 10, Miura discloses [a] vehicle control method in which a sailing control for traveling under inertia is executed when a host vehicle is traveling, the vehicle control method (see at least Miura, [0007] disclosing a vehicle control system; [0017] disclosing a neutral costing control, a free-run stop and start control, a deceleration-based stop and start control, and a stop-based stop and start control; [0013] disclosing that the learning zone is set from a point at which an opening degree of the accelerator is reduced to a point at which the opening degree is increased; and [0085] disclosing that engine is rotated passively by an inertial force so that an engine braking force is applied to the vehicle) comprising:
storing a history of the sailing control as stored history information each time the sailing control is executed (see at least Miura, Fig. 23, showing step S401, read learned value, and step S404, execute control based on past record; and Fig. 20, step S304, S309 showing learned during Execution <interpreted as the history of the sailing control stored>),
the stored history information ... (see at least Miura, [0060] disclosing that vehicle decelerated, accelerated and coasted depending on a road conditions and traffic during traveling within the learning zone thus set so that the average vehicle speed, the average gradient, the average fuel consumption etc. can be learned taking account of such running environment <interpreted as history information>; and [0069] disclosing that the starting point and the end point of the learning zone are determined on the basis of the running information and the environmental information of the vehicle, and a kind of the control, a vehicle speed etc. are learned within the learning zone, also disclosing that the each collected data (i.e. learned value) about the kind of control, a fuel consumption and so on is individually associated with the learning zone and stored in a database) and
the stored history information being classified based on whether the sailing control was canceled ... (see at least Miura, [0053]-[0068], disclosing learning; see Fig. 20, step S305, S311 no control executed <interpreted as sailing control canceled>; [0069] disclosing that the starting point and the end point of the learning zone are determined on the basis of the running information and the environmental information of the vehicle, and a kind of the control, a vehicle speed etc. are learned within the learning zone, also disclosing that the each collected data (i.e. learned value) about the kind of control, a fuel consumption and so on is individually associated with the learning zone and stored in a database; and [0103] disclosing that a distance from a point to commence the selection of the method in Fig. 20 is determined to ensure sufficient time to carry out the method, and if the answer is no, the routine is canceled without control <also interpreted as the sailing control canceled>) ... and
when a prescribed sailing condition is fulfilled (see at least Miura, Fig. 23, showing step S404 of executing control based on past record in the learning zone concerned, see also [0122]):
specifying a current travel situation (see at least Miura, Fig. 1, step S1 of setting learning Zone and Learn Road / Running information; [0051] disclosing that at step S1 a learning zone is set, and road information and running information including fuel consumption within the learning zone is learned <interpreted as a current travel situation>),
specifying the stored history information that corresponds to the current travel situation is from the stored history information (see at least Miura, [0069] disclosing that the starting point and the end point of the learning zone are determined on the basis of the running information and the environmental information of the vehicle, and a kind of the control, a vehicle speed etc. are learned within the learning zone, also disclosing that the each collected data (i.e. learned value) about the kind of control, a fuel consumption and so on is individually associated with the learning zone and stored in a database),
determining whether to allow or disallow the sailing control based on the stored history information that was specified (see at least Miura, Fig. 20; see also Figs. 8A, B and C, showing the history information), and
executing the sailing control upon determining the sailing control has been allowed (see at least Miura, Fig. 20, showing steps S307, S308, S313, S314 and S315).  But Miura does not explicitly disclose the following limitation:
the stored history information including a current host vehicle position and information concerning a current status of surroundings or driver operations, and 
the stored history information being classified based on whether the sailing control was canceled due to the current status of surroundings or driver operations ... . 
However, Glora discloses the stored history information including limitation (see at least Glora, [0021] disclosing that the route information for the preceding route section <interpreted as stored history information> may include one or more information about a speed limit, the traffic volume, preceding vehicles, a slope or a gradient, one or more curves or weather conditions <interpreted as information concerning a current status>. Such information can be taken, for example, stored in a navigation system digital navigation maps or provided by the vehicle existing sensor systems for environmental detection <interpreted as current host vehicle position>. Further, the route information may include a speed or power history traveled by the motor vehicle in the past, for example, when the driver regularly travels the same distance on the way to work <interpreted as driver operations>; and [0035]).
Glove further discloses the stored history information being classified limitation (see at least Glove, [0021] and [0035] disclosing that with reference to Fig. 3a, the line corresponds to the provided desired speed profile wv(t), which was predicted from all available route information for the route section ahead, which was provided using sensors, route data and previous experience of the driver's driving behavior).
Miura and Glora are analogous art to claim 10 because they are in the same field of controlling a vehicle by implementing a sailing control.  Miura pertains to a vehicle control system for executing fuel saving control by assessing the effectiveness of the control based on a learned value obtained from a running condition of the vehicle (see at least Miura, abstract and [0002]).  Glora pertains to a method for operating a motor vehicle with the step of calculating operating modes such as starting stopping and coasting. (see Glora, Abstract). 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of controlling a vehicle by implementing a sailing control, as disclosed in Miura to provide the benefit of having the stored history information include a current host vehicle position and information concerning a current status of surroundings or driver operations, and having the stored history information being classified based on whether the sailing control was canceled due to the current status of surroundings or driver operations, as disclosed in Glora.  Doing so would provide the benefit of reducing the towing power of the drive system of the vehicle in order to better use the available kinetic energy for locomotion (see Glora, [0002]).

Allowable Subject Matter
Claims 1 and 9 are allowed.  Claims 2-4, and 6-8 are also allowed based upon their dependence on independent claim 1.
The following is the examiner’s statement of reasons for allowance:
The closest prior art Miura teaches:
The present invention relates to a vehicle control system for executing a fuel saving control effectively by making an assessment of effectiveness of the control based on a learned value obtained from an actual running. The vehicle control system is configured to execute the fuel saving control by stopping fuel supply to an engine upon satisfaction of a predetermined condition. The control system makes an assessment of the fuel saving control by learning fuel consumption within a predetermined learning zone, and inhibits the fuel saving control or executes another control in the learning zone next time the vehicle travels through the learning zone, if the assessment shows a fact that the fuel saving control executed in the learning zone did not effective to save fuel.

In regard to independent claim 1, Miura either individually or in combination with other art of record, fails to teach or render obvious:
setting an update frequency index that establishes a frequency to update the stored history information, and
allowing the sailing control and updating the stored history information at the frequency corresponding to the update frequency index even upon determining that the sailing control is to be disallowed based on the stored history information. 
In regard to independent claim 9, Miura either individually or in combination with other art of record, fails to teach or render obvious:
sets an update frequency index that establishes a frequency to update the stored history information; and
allows the sailing control and updates the stored history information at the frequency corresponding to the update frequency index even upon determining that the sailing control is to be disallowed based on the stored history information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666